Farmer and Hand, JJ., dissenting: We do not concur in the opinion of the court. The Enders judgment was a valid judgment. It was assigned to Moses, and that was a bona fide transaction. The property of the Great Western Coal and Coke Company was thereafter assigned by it to Moses to apply on the judgment, and this transaction was approved and confirmed by order of the court in which the receivership proceedings were pending and the receiver directed to deliver the property to Moses. Afterwards appellant paid Moses some $9000, or a little more, for the 'property, and it was transferred by Moses to him. At that time appellee had no interest in or lien upon the property. The record does not show that the property was worth any more than appellant paid for it, and is barren of any evidence tending to impeach the good faith of the transaction. In our opinion the judgment should have been reversed.